Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 28, 2022 has been entered.

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Oct. 28, 2022. Claims 1, 2, 4, 6, 18-21 and 25-38 are pending. Claims 31-35 are withdrawn. Claims 1, 2, 4, 6, 18-21, 25-30 and 36-38 are currently examined.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 (Previous Rejection – Maintained) Claims 1, 2, 4, 6, 18-21 and 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over De Hemptinne et al. (US 2010/0034850 A1, published on Feb. 11, 2010) in view of Sakharam et al. (WO 2011/074006 A2, published June 23, 2011) and/or Okada et al. (The Journal of Infectious Diseases 2013; 208:275–83). 
The base claim 1, as amended, is directed to a dose reduced Inactivated Polio vaccine (IPV) composition comprising: 
diphtheria toxoid (D); 
tetanus toxoid (T); 
whole cell pertussis (wP); 
hepatitis B virus surface antigen (HBsAg); 
haemophilus influenzae b PRP-Carrier protein conjugate (Hib); and 
an inactivated polio virus antigen selected from the group consisting of IPV Type 1 at a dose between 5 D-antigen units and 10 D-antigen units (DU), IPV Type 2 at a dose between 1 D- antigen units and 16 D-antigen units (DU), and IPV Type 3 at a dose between 1 D-antigen units and 16 D-antigen units (DU), wherein the inactivated polio virus antigen is per 0.5 ml and the IPV Type 1, 2 and 3 antigens are adsorbed onto aluminum salt of hydroxide (Al(OH)3) having a percentage adsorption of at least 90% and total aluminum content (Al3+) in the composition is in an amount of 0.1 to 1.2 mg per 0.5 ml.
De Hemptinne teaches that the standard dose of polio vaccines contains 40 D-antigen units of inactivated poliovirus type 1 (Mahoney), 8 D-antigen units of inactivated poliovirus type 2 (MEF-1), and 32 D-antigens units of inactivated poliovirus type 3 (Saukett). The invention teaches that reduced doses of inactivated poliovirus can maintain adequate or improved level of protection against polio. See Abstract.
De Hemptinne teaches that combination vaccines are known which can prevent Bordetella pertussis, Clostridium tetani, Corynebacterium diphtheriae, and optionally inactivated poliovirus (IPV), and/or Hepatitis B virus, and/or Haemophilus type B infection (see for instance WO93/24148, WO97/00697 and WO2000/030678). See e.g.  [0003]. De Hemptinne teaches that the inventors have found that reduced doses of IPV can maintain an adequate or improved level of protection against polio. Such vaccines carry considerable advantages including the ability to provide more doses of IPV vaccines for the individuals in need thereof. See e.g. [0005].
Specifically, De Hemptinne teaches that the invention provides various reduced-dose IPV vaccines (which may only have IPV components or may have IPV components combined with other antigens), that the invention provides an IPV vaccine of the invention comprising inactivated poliovirus type 1 at a dose greater than 10 D-antigen units and less than 20 D-antigen units, that the invention provides an IPV vaccine of the invention comprising inactivated polio virus type 3 at a dose of 8-20 D-antigen units, that the invention provides an IPV vaccine of the invention comprising inactivated poliovirus type 2 at a dose of 2-4 D-antigen units, and that the invention provides an IPV vaccine of the invention further comprising diphtheria toxoid (D) and/or tetanus toxoid (T) and/or a pertussis vaccine in the form of killed whole-cell Pw vaccine (wP) or acellular pertussis antigens. See e.g. [0006-0010]. It teaches that hepatitis B virus antigen HBsAg and the antigen of capsular saccharide (PRP) from Haemophilus influenzae type B conjugated to a carrier protein (Hib) may also be included in the vaccine combinations of the disclosed invention. See e.g. [0068]-[0069].
De Hemptinne further teaches that D antigen units referred to therein (for instance in the vaccines of the invention) are the measured total D antigen units of each unabsorbed bulk IPV antigen type prior to formulation of the final vaccine which are added in each human dose of formulated vaccine (typically 0.5 mL final volume). See e.g. [0017]. De Hemptinne further teaches that in one embodiment the IPV is not absorbed (e.g. before mixing with other components if present). In another embodiment, the IPV component(s) of the invention may be absorbed onto an aluminum salt such as aluminum hydroxide (e.g. before or after mixing with other components if present). In another embodiment, the IPV component(s) of the invention may be absorbed onto an aluminum salt such as aluminum phosphate. In a further embodiment the IPV component(s) may be absorbed onto a mixture of both aluminum hydroxide and aluminum phosphate. If absorbed, one or more IPV components may be absorbed separately or together as a mixture. IPV may be stabilised by a particular drying process as described in WO2004/039417. See e.g. [0034].
Accordingly, De Hemptinne teaches a dose-reduced IPV composition comprising reduced dose of three types of IPV and optionally non-IPV immunogens, including the claimed diphtheria toxoid (D), tetanus toxoid (T), whole cell pertussis (wP), hepatitis B virus surface antigen (HBsAg) and haemophilus influenzae b PRP-Carrier protein conjugate (Hib). It further teaches that the combination vaccine can be absorbed on aluminum hydroxide adjuvant. However, even though De Hemptinne teaches the dose ranges of types 2 and 3, respectively at 2-4 and 8-20 D-antigen units, which encompass the claimed ranges for the same types in the instant invention, it teaches a different dose range for the type 1 IPV (i.e., 10-20 D-antigen units v.s. the claimed 5-10 DU); and, even though De Hemptinne mentions all of the five recited non-IPV antigens and teaches that one or more of them may be included in a combination vaccine comprising IPV antigens, it stops short on teaching an embodiment exactly as claimed.
Sakharam teaches inactivated poliovirus vaccines (IPVs) that are currently licensed and in use are based on non-attenuated (Salk) polio virus vaccine and virus strains: they are therefore also referred to as wild-type IPV (wtlPV). IPV is delivered by intramuscular (IM) or deep subcutaneous (SC) injection. IPV is currently available either as a non-adjuvanted stand-alone formulation, or in various combinations, including DT-IPV (with diphtheria and tetanus toxoids) and hexavalent DTPHepB- Hib-IPV vaccines (additionally with pertussis, hepatitis B, and Haemophilus influenzae b). The future global demand for IPV following eradication of polioviruses could increase from the current level of 80 million doses to 450 million doses per year. Consequently, approaches to "stretch" supplies of IPV are likely to be required. Additionally, various strategies to make IPV available at more affordable prices needs to be evaluated. Reduced-dose vaccine formulations which provide protection against infection using a lower dose of IPV antigen are desirable in situations where the supply of conventional vaccine is insufficient to meet global needs or where the cost of manufacture of the conventional vaccine prevents the vaccine being sold at a price which is affordable for developing countries. See e.g. page 1. 
Specifically, Sakharam teaches that the invention provides various reduced-dose IPV vaccines comprising antigens (which may only have IPV components or may have IPV components combined with other antigens) and an oil-in-water emulsion. See e.g. page 2, last para. It teaches that in one aspect the invention provides an IPV vaccine of the invention comprising inactivated poliovirus type 1 at a dose greater than 1D- antigen units and less than 10 D-antigen units. In one embodiment, the invention provides an IPV vaccine of the invention comprising inactivated poliovirus type 3 at a dose of between 1 and 7 D-antigen units. In another embodiment, the invention provides an IPV vaccine of the invention comprising inactivated poliovirus type 2 at a dose of between 0.2 and 2 D-antigen units. In a further aspect, the invention provides an IPV vaccine of the invention which is a comprising inactivated poliovirus type and an oil-in-water emulsion. See e.g. page 3. 
Okada teaches that Phase II and III clinical studies were conducted to evaluate immunogenicity and safety of a novel DTaP-IPV vaccine consisting of Sabin inactivated poliovirus vaccine (sIPV) and diphtheria-tetanus-acellular pertussis vaccine (DTaP).   It teaches that Phase II study was conducted in 104 healthy infants using Formulation H of the DTaP-sIPV vaccine containing high-dose sIPV (3, 100, and 100 D-antigen units for types 1, 2, and 3, respectively), and Formulations M and L, containing half and one-fourth of the sIPV in Formulation H, respectively. Each formulation was administered 3 times for primary immunization and once for booster immunization. A Phase III study was conducted in 342 healthy infants who received either Formulation M+ oral polio vaccine (OPV) placebo or DTaP +OPV. The OPV or OPV placebo was orally administered twice between primary and booster immunizations. It teaches that Formulation M was selected as the optimum dose. In the Phase III study, the seropositive rate was 100% for all Sabin strains after primary immunization, and the neutralizing antibody titer after booster immunization was higher than in the control group (DTaP + OPV). All adverse reactions were clinically acceptable. Okada concludes that DTaP-sIPV was shown to be a safe and immunogenic vaccine. See Abstract.
Accordingly, both the Sakharam and Okada references teach reduction of IPV doses to solve the problem of IPV production limit and increase number of vaccinations. Additionally, Okada and Sakharam teach various doses for each of the three IPV types, suggesting that it is a routine optimization process to test different IPV dosage options in experimental studies.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of De Hemptinne, Sakharam and Okada to arrive at the claimed ranges of IPV and the combination of recited non-IPV vaccine antigens to produce a combination vaccine with reduced IPV antigens and antigens that cover the related non-polio pathogens, one would have been able to obtain them by routine experimental optimization unless there is evidence that the IPV dose ranges and the combination of non-IPV vaccine antigens produce unexpected results. 
Regarding claims 6, 25-30 and 36, one of skill in the art would have found it obvious to test reasonable dose amounts, including those as claimed, in experimental optimization, unless there is evidence that the claimed dose amounts produce unexpected results.
Regarding claim 18, De Hemptinne teaches that vaccines of the invention may include an antimicrobial, particularly when packaged in a multiple dose format. See e.g. [0113]. This teaching indicates that use of preservative is optional. It would have been prima facie obvious for one of ordinary skill in the art at the time of invention not to use a preservative to avoid the negative effective of preservatives to the antigen potency or to the vaccine recipients.
Regarding claims 19-20, De Hemptinne teaches that a syringe will include a single dose of the composition, whereas a vial may include a single dose or multiple doses (e.g. 2 doses). See e.g. [0108]. Hemptine teaches that vaccines of the invention may include an antimicrobial, particularly when packaged in a multiple dose format. Thiomersal should be avoided as this leads to loss of potency of the IPV component. Other antimicrobials may be used, such as 2-phenoxyethanol or parabens (methyl, ethyl, propyl parabens). Any preservative is preferably present at low levels. Preservative may be added exogenously and/or may be a component of the bulk antigens which are mixed to form the composition (e.g. present as a preservative in pertussis antigens). See e.g. [0113]. Table 16 further presents amounts of preservative 2-phenoxyethnaol as 2.5 mg in a 0.5 ml dose formulation. It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to arrive at the claimed combinations and ranges of preservatives through routine experimental optimization unless there is evidence that the claimed ranges produce unexpected results.  
Regarding claims 25-30, 37 and 38, all of which specify a histidine (including L-histidine) buffer, De Hemptinne teaches that a phosphate or histidine buffer is typically used in a buffer included in the vaccines of the invention. See e.g. [0117]. It is silent on if the histidine is in L conformation. Since the L-histidine is the main type of naturally existing histidine, it is usually referred to simply as histidine, as opposed to D-histidine, which is rare in nature. Therefore, one of skill in the art would have reasonably found it obvious to use L-histidine instead of D-histidine based on teachings of De Hemptinne1. As to the claimed ranges of recited antigens and histidine, one would have been able to obtain them by routine experimental optimization unless there is evidence that the ranges produce unexpected results. 

Response to Applicant’s Arguments
Applicant’s arguments filed on Oct. 28, 2022 have been fully considered and are addressed as follows.
Applicant argues that De Hemptinne discloses a pentavalent vaccine and Sakharam discloses a monovalent vaccine, and that De Hemptinne and Sakharam do not disclose or suggest the claimed hexavalent vaccine composition of the claimed invention and do not provide motivation to those skilled in the art to arrive at the claimed hexavalent vaccine composition.
Applicant’s argument is not persuasive. De Hemptinne discoses all of the claimed IPV and non-polio vaccine antigens, and teaches that one or more of the disclosed non-polio vaccine antigens may be contained in a combination vaccine comprising IPV and non-polio antigens. One of ordinary skill in the art at the time of invention would have been motivated to combine the claimed non-polio vaccine antigens with IPV to produce a combination vaccine against the related pathogens. Moreover, instead of only teaching a monovalent IPV vaccine, Sakharam also teaches a hexavalent vaccine combination comprising all of the antigens recited in the instant claim 1. See e.g. page 1, para 2.
It is not required that the cited references must teach or suggest combination of prior arts as long as there is a rationale to support a conclusion of obviousness. A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). See MPEP § 2143.01. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also see Contorni et al. (US 7,754.218 B2, date of patent: Jul. 13, 2010) for the use of L-histidine in buffers, as described in a previous Office action.